EXHIBIT 10.2

ENTRAVISION COMMUNICATIONS CORPORATION

2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

[Name]

[Address]

Dear                                 :

You have been granted an award of Restricted Stock Units (an “Award”) under the
Entravision Communications Corporation (the “Company”) 2004 Equity Incentive
Plan (the “Plan”) with the following terms and conditions:

 

Grant Date:    __________, 200___

Number of Restricted

Stock Units:

   __________________ (_______) Units Vesting Schedule:   

All of your Restricted Stock Units will vest on January 1, 2010 provided you are
employed by the Company on such date. If your employment terminates as a result
of death or Disability prior to the vesting date, your Restricted Stock Units
will become fully vested on the date of such termination. If you are employed by
the Company at the time of a Change of Control, your Restricted Stock Units will
vest as determined by the Compensation Committee of the Board of Directors of
the Company or otherwise as provided by Section 16(d) of the Plan.

 

Upon any other termination of employment or service prior to the vesting date,
you will forfeit the Restricted Stock Units.

Issuance of Shares:    As soon as practicable after your Restricted Stock Units
vest, the Company will issue in your name a number of Shares equal to the number
of Restricted Stock Units that have vested.

Transferability of

Restricted Shares:

   By accepting this Award, you agree not to sell any Shares acquired under this
Award at a time when applicable laws, Company policies (including without
limitation, the Company’s Insider Trading Policy) or an agreement between the
Company and its underwriters prohibit a sale. Rights as Shareholder:    You will
not be deemed for any purposes to be a shareholder of the Company with respect
to any of the Restricted Share Units unless and until Shares are issued therefor
upon vesting of the units. Transferability of Award:    You may not transfer or
assign this Award for any reason, other than under your will or as required by
intestate laws. Any attempted transfer or assignment will be null and void.



--------------------------------------------------------------------------------

Tax Withholding:    To the extent that the payment of the Restricted Stock Units
results in income to you for Federal, state or local income tax purposes, the
Company will withhold that number of Shares otherwise deliverable to you having
an aggregate Fair Market Value on the date the tax is to be determined equal to
the minimum statutory total tax that the Company must withhold. The value of any
fractional Share remaining shall be paid in cash. Miscellaneous:   

The existence of this Award shall not affect in any way the right or power of
the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or prior preference stock senior to or
affecting the common stock or the rights thereof, or dissolution or liquidation
of the Company, or any sale or transfer of all or any part of the Company’s
assets or business or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

This Award shall be interpreted by the Committee and any interpretation by the
Committee of the terms of this Award or the Plan and any determination made by
the Committee pursuant to this Award shall be final, binding and conclusive.

This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.

 

   

Walter F. Ulloa

Chairman and Chief Executive Officer,

Entravision Communications Corporation